Citation Nr: 1808928	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicides, including Agent Orange, and to include as secondary to service connected diabetes mellitus type II, to include his use of the diabetes drug Avandia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was last before the Board in June 2016, at which time it was remanded to the RO for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed heart disability.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

3.  The Veteran's heart disability was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.

4.  The Veteran's heart disability was not caused or permanently aggravated by his service-connected diabetes mellitus type II.

5.  The Veteran's heart disability was not caused or permanently aggravated by his use of the diabetes drug Avandia.


CONCLUSIONS OF LAW

1.  The Veteran's heart disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§  1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a heart disability, to include as secondary to the Veteran's service-connected diabetes mellitus type II, to include use of the diabetes drug Avandia, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in January 2010 and July 2012 letters. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports and opinions.  In the January 2018 Informal Hearing Presentation, the Veteran's representative asserts that the VA examiner's opinion failed to provide a definitive opinion with a discernable rationale, thus this renders the response inadequate and the file should be returned for an addendum in order to better address the requested questions.  As will be discussed in full below, the Board finds that the VA medical opinions are probative as the examiner's provided opinions with a discussions of the reasons for those opinion and, as such, there is sufficient rationale included with the opinion to render them competent and probative.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that his heart disability was caused by his service-connected diabetes mellitus type II, to include his use of the diabetes drug Avandia.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Cardiovascular-renal disease may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board will first address presumptive service connection.  

A March 2008 private treatment record from Gratiot medical Center notes the Veteran reported increasing shortness of breath of the prior few weeks associated with paroxysmal nocturnal dyspnea, orthopnea, and lower extremity edema.  It was further noted that the Veteran had been admitted in January 2008 for "what appeared to be bronchitis."  An EKG showed evidence of sinus tachycardia with enlarged left atrium and poor R wave progression in the atrioseptal leads, consistent with probably an old atrioseptal myocardial infarction.  The examiner suspected cardiomyopathy, rule out ischemic cardiomyopathy, and congestive heart failure.  It was also noted the Veteran reported having stress and pulmonary function tests two weeks prior at VA and was waiting for the results.

In a March 2008 statement in support of claim, the Veteran asserted that his heart disability was either caused or aggravated by his service-connected diabetes mellitus type II, or his hypertension.

A Medtronic implanted device identification card indicates the Veteran had a defibrillator implanted in May 2008.

A July 2008 VA radiology report revealed no cardiomegaly or congestive heart failure, and no active pulmonary disease.

The Veteran was afforded a VA heart examination in July 2008.  The onset of the Veteran's heart condition was noted as being 2008 when the Veteran went to the emergency room with swelling of his legs and shortness of breath.  It was further noted that the Veteran had a defibrillator placed in his chest.  The examiner concluded that there was no cardiomegaly or congestive heart failure at the time of the examination and opined that the Veteran's heart condition was less likely than not caused by or the result of his diabetes, stating that the evidence and medical literature indicate that ischemic cardiomyopathy and mitral valve disease are not related to diabetes.   

The Veteran was afforded a VA internal medicine examination in January 2009.  It was noted that the Veteran was under the care of a private cardiologist.  It was further noted that an EKG revealed a T wave abnormality.  "Consider anterolateral ischemia" was noted.

In a December 2009 statement in support of claim, the Veteran asserted that he had ischemic heart disease caused by exposure to herbicides, to include Agent Orange.

A January 2010 VA medical opinion notes that after a review of the Veteran's claims file there is no evidence of ischemic heart disease and that what the Veteran has is non-ischemic cardiomyopathy status post viral infection and valvular dysfunction with severe mitral regurgitation, moderate tricuspid regurgitation, and moderate pulmonary artery hypertension.  It was further noted that the Veteran has no history of myocardial infarction and no history of angina.  The examiner then noted that the Veteran's coronary arteries were "completely normal" at the time of his April 2008 catheterization.

The Veteran was afforded a VA heart examination in February 2010.  It was noted that in December 2007 or January 2008 the Veteran had very bad cold symptoms, including shortness of breath, and in January 2008 went to the emergency room at Gratiot Hospital, where he was diagnosed with congestive heart failure.  The Veteran asserted a decrease in functional capacity in the prior few months and reported shortness of breath with work-type exertion, but not at rest or with activities of daily life.  It was noted that the Veteran has no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, angina, dizziness, or syncope.  It was further noted that the Veteran's cardiac catheterization in April 2008 showed normal coronary arteries, and therefore cannot support a diagnosis of ischemic heart disease.

The Veteran submitted a May 2014 statement in support of claim in which he stated that whether he has ischemic heart disease "is moot" and stated that "[t]his is not an Agent Orange related claim."  Despite this statement from the claimant, the Board is required to consider all theories of entitlement to service connection.  See, Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

As discussed above, cardiovascular-renal disease may be service connected on a presumptive basis if manifested to a compensable degree within one year after from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the medical evidence of record shows the Veteran's heart disorder did not manifest until 2008, or nearly four decades after service.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  Furthermore, the Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

While the medical records show that the Veteran was considered for ischemic heart disease early after his diagnosis, subsequent medical records have consistently concluded that the Veteran has been diagnosed with non-ischemic cardiomyopathy with severe mitral regurgitation leading to congestive heart failure.  These conditions are not enumerated under 38 C.F.R. § 3.309 (e).  Thus, the Board finds that the Veteran is not entitled to presumptive service connection for a heart disability as secondary to herbicide exposure.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board will now address direct service connection.  In this case, there is no dispute that the Veteran has a current diagnosis of diabetes mellitus type II.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of any heart disability.  Furthermore, the Veteran has not asserted any in-service cause of or connection to his active duty service and has only asserted heart disability as due to hypertension (for which there is no service connection) and also as secondary to his service-connected diabetes mellitus, type 2.  Accordingly, Hickson element (2) has not been met and service connection on a direct basis is not warranted.

Finally, the Board will now address secondary service connection.

In a March 2008 statement in support of claim, the Veteran asserted that his heart disability was either caused or aggravated by his service-connected diabetes mellitus type II, or his hypertension.  The Board notes that the Veteran is not service connected for hypertension, nor is the issue of service connection for hypertension pending before the RO or the Board.  As such, the issue of service connection for a heart disability as secondary to or aggravated by hypertension is moot and will not be further discussed.

In a March 2011 statement in support of claim, the Veteran again asserted that his heart disability is secondary to his service-connected diabetes mellitus type II, to include his use of the diabetes drug Avandia.    

A May 2012 VA treatment record notes the Veteran has "severe cardiomyopathy" with a history of defibrillator/pacemaker placement.  The Veteran denied dizziness or chest pain, but did report shortness of breath.  It was also noted that the Veteran has asthma and a rescue inhaler to use as needed.  

A June 2012 VA treatment record notes the Veteran reported feeling "dizzy and lightheaded with postural changes like getting up fast."  It was further noted that the Veteran was "asymptomatic".

The Veteran submitted a July 2012 letter from Dr. A. K. at Bay Regional Medical Center who stated that a recent echocardiogram  showed the Veteran's heart function "was about 35%", and described it as being "significantly better" than his prior level of heart function of "15%."

A January 2013 letter from Anderson Law Offices notes the Veteran's "Avandia claim is qualified for settlement."  The Board notes that this document does not contain any medical records.

The Veteran submitted a May 2014 statement in support of claim in which he asserted that his eligibility for an Avandia settlement "establishes the "probability" of Avandia having caused or aggravated [his] heart condition."  

In May 2014 VA received an Avandia Settlement points system form which notes the Veteran claimed that Avandia led to his congestive heart failure in 2008.  The Board notes that this document does not contain any medical records.

As discussed above, the Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain.  

The Board acknowledges the Veteran's assertions that his heart disability is secondarily caused and/or aggravated by his service-connected diabetes mellitus type II, and his use of the diabetes drug Avandia.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, non-ischemic cardiomyopathy with severe mitral regurgitation leading to congestive heart failure, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing heart disease requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for non-ischemic cardiomyopathy with severe mitral regurgitation leading to congestive heart failure.  

The Board further acknowledges the Veteran's evidence that he was found eligible for a class action settlement for his use of Avandia.  The Board again notes that the letter from a law firm confirming the Veteran was eligible and the Avandia Settlement points system form do not contain any medical records, nor do they contain any statements or medical opinions which conclude that the Veteran's heart disability was actually caused or aggravated by his use of Avandia.  As such, the Board finds these documents to be of limited probative value.

The Veteran was afforded a VA heart conditions examination in January 2013.  The examiner indicated that the claims file was reviewed.  The Veteran reported shortness of breath, but being able to walk "about 20 minutes a day without problem."  The Veteran stated this forced him to retire early as he worked in a factory.  The Veteran reported doing wood working, helping with cattle, and occasionally going hunting.  It was noted that the Veteran's heart condition does not meet the generally accepted medical definition of ischemic heart disease.  The Veteran's mitral regurgitation was noted as being possibly due to a viral infection and that the Veteran's non-ischemic cardiomyopathy and congestive heart failure were secondary to his mitral regurgitation.  The examiner opined that the Veteran's heart condition was not caused by his use of Avandia, noting that the Veteran was found to have severe mitral regurgitation in March 2008 which caused non-ischemic cardiomyopathy and congestive heart failure.  The examiner further noted that Avandia does not affect heart valves, but is known to increase the risk of myocardial infarction and congestive heart failure from ischemic heart disease.  The examiner concluded that the Veteran's congestive heart failure was caused by a malfunctioning mitral valve, noting that there is a high possibility that a virus affected his heart valve.  The examiner also opined that the Veteran's heart condition was not caused or aggravated by his diabetes.

A VA medical opinion was obtained in July 2016.  The examiner reviewed the Veteran's claims file and opined that the Veteran has non-ischemic cardiomyopathy with severe mitral regurgitation leading to congestive heart failure, noting that the Veteran had normal arteries upon catheterization.  The examiner stated the Veteran had cold symptoms prior to his heart condition and noted that viral infections can cause damage to the heart muscle leading to cardiomyopathy and valve dysfunction leading to congestive heart failure.  The examiner then noted that diabetes is not the cause for the Veteran's cardiomyopathy or mitral valve regurgitation.  The examiner stated that Avandia does not affect the heart valves but can increase the risk of heart attack and congestive heart failure from ischemic heart disease.  The examiner concluded that it is less likely than not that the veteran's heart disability was caused by his diabetes or use of medications such as Avandia.  The examiner then stated that diabetes does not lead to mitral regurgitation and Avandia does not affect heart valves.  The examiner noted that there has not been any aggravation of the Veteran's heart condition beyond the normal progression of the disease by his diabetes and medications such as Avandia.  The examiner concluded that it is less likely than not that the Veteran's heart disability is proximately due to or aggravated by the Veteran's diabetes or any medications, such as Avandia.

The Board finds that the sum of the January 2013 and July 2016 VA examination and medical opinions are significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Taken together, these medical opinions provide a thorough analysis of all of the evidence and opined against any nexus between the Veteran's current heart disability and his service-connected diabetes mellitus type II and use of Avandia.

The Board acknowledges the numerous medical articles submitted by the Veteran.  In a March 2011 statement in support of claim, the Veteran referenced a study by a Cleveland Clinic Cardiologist which claimed that Avandia "significantly raises the chances of a heart attack."  The Veteran then referenced a paper by the Archives of internal Medicine which concluded that Avandia increased the risk of heart attack.  In November 2016, VA received an article from a law firm which cited a study that the use of Avandia increases the risk of congestive heart failure by 23 percent.  VA also received an article from the New England Journal of Medicine which concluded that the use of Avandia increases the risk of myocardial infarction.  The Veteran waived RO review of these articles.

The Board notes that there has been no evidence or assertion that the Veteran has suffered a myocardial infarction, and as such, finds that the medical articles suggesting a link between Avandia and increased risk for myocardial infarction to be of no probative value.  Furthermore, while one article did state that Avandia increases the risk of congestive heart failure by 23 percent, the Board notes the opinion of the July 2016 VA examiner who stated that Avandia does not affect the heart valves but can increase the risk of heart attack and congestive heart failure from ischemic heart disease.  Moreover, a medical statement and/or treatise evidence that is too generic and inconclusive as to the specific facts in a case is insufficient to establish causal link.  See, Mattern v. West, 12 Vet. App. 222 (1999).  As such, the Board concludes that no competent medical evidence has been submitted which shows the Veteran's heart disability was caused or aggravated by his use of Avandia.

The preponderance of the evidence is against the Veteran's claim and service connection for a heart disability, to include as secondary to his service-connected diabetes mellitus, to include use of the diabetes drug Avandia, is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a heart disability, to include as secondary to exposure to herbicides, including Agent Orange, and to include as secondary to service connected diabetes mellitus type II, to include his use of the diabetes drug Avandia is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


